DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-02-17 (herein referred to as the Reply) where claim(s) 1, 3, 7, 14-16, 26-27 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

Claim Objections
Claim(s) 27
…wherein the message includes wherein the message includes a request…
The identified phrasing above has a repeated that appears to be inadvertent. 

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s)  is/are rejected under 35 U.S.C. 112(a)

Claim(s) 1, 14, 26 and 2-3, 7, 15-16, 27
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
(1) a message indicating to a group of stations, of a plurality of stations, a guard interval of two different guard intervals, 
(2) the message includes a schedule for the group of stations to respond to the message;
(3) a null data packet (NDP) having a long training field (LTF), wherein the LTF includes the indicated guard interval
With regards to (1), the best paragraph the Examiner could find is para 0120 where the message is a CP discovery request that uses the largest CP available:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, using a largest CP available is not the same as the claimed indicating to a group of stations a guard interval of two different guard intervals.
With regards to function (2), para. 0120 nor para 0121 does not equate the “schedule for soliciting CP discovery feedbacks” to the “CP discovery frame/probe.” That is, para. 0120- 0121 describes sending schedule and CP discovery frame are separate acts however the claimed message requires that the single claimed message perform of both (1) and (2) as identified above.
With regards to functionality (3), the responses from the STAs includes the indicated guard interval length which corresponds to the “desired GI” which is feedback from the STA to AP as described in para 0120-0121:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

With regards to functionality (3) the claim then requires the indicated GI length (i.e., the desired GI) is then included in an LTF of an NPD. However, the examiner did not find in the Specification where the desired GI length specified in a response from the STAs is used in the 
In fact, para. 120 suggests the modified NPD is the CP discovery request:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	which of course then the CP discovery request cannot be the claimed NPD having an LTF with the “desired GI” because the CP discovery request is a request for the “desired GI” and therefore would not know what the “desired GI” is.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 7, 27
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
(4) wherein the message includes a request that each station of the group of stations perform a time domain channel estimate of a frame received by each station of the group of stations.
In conjunction with the base claim, the claimed message must also:
(1) a message indicating to a group of stations, of a plurality of stations, a guard interval of one of two different guard intervals, 
(2) the message includes a schedule for the group of stations to respond to the message;

That is, the claimed message (which is sent by a base station to a plurality of stations) must perform all three identified functions above (1, 2, and 4).

With regards to functionality (2), para. 0120 describes a CP discovery frame for soliciting the desired GI from each STA. In the last two sentences of para. 0120, and para. 0121 describes is a schedule for the CP discovery feedbacks:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Further, with regards to functionality (4) that requires the message also includes a request that each station of the group of stations perform a time domain channel estimate of a frame. The closest the Examiner could find is at para 0089, 0087 (FIG. 10, 11) where the claimed request corresponds to the “request channel estimation feedback.” Further, FIG. 12 step 1202 implies the NPD could potentially be the request. However, the claims require that the claimed message perform all of (1) to (4) and accordingly would require that the request for channel estimation feedback as described in para. 0089, 0087 or NPD of FIG. 12 would need to be the same message as the CP discovery request as described in para 0120, 0121. However, the Specification does not describe CP discovery request being the same message as the “request channel estimation feedback” but rather it appears these are distinct, independent messages.
In conclusion, the independent claims are not supported in that a single claimed message having the combination of functionality (1) and (2) does not have written description support. Dependent claims 7 ,27 then further require functionality (4) to the claimed message which also do not have written description support. That is, the claimed message is attempting to perform the functions of several distinct, independent messages described in the Specification further the Specification disclose details in how all the distinct message embodiments can be recited into a single-message embodiment in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Response to Arguments
The following arguments in the Reply have been fully considered and are not persuasive:
With regards to the Reply’s arguments on page 7, the Reply argues that the instant application uses the terms cyclic prefix (CP) and guard interval (GI) interchangeably and implies the term CP and GI are equal. The Examiner disagrees; the examiner could find no blanket statement in the Specification stating the CP and GI are equated such that they are interchangeable and should be interpreted as such. Further, as well known in the art, the CP and GI are distinct independent elements; in some cases they can be equal but they are 
With regards to the Reply’s arguments on page 8, the Reply argues that the AP can send out a interval in para 0120 and sends out a schedule for feedback in para. 0121 and that one skilled in the art would recognize that both distinct messages can be included in a single message. However, while this argument may overcome a USC 112(a) enablement rejection, this argument does not overcome a USC112(a) written description rejection. That is, while that conceivably one skilled in the art could read para. 0120 and para 0121 and figure out how to combined the information into one message, this does not alleviate the fact that the Specification did not sufficiently disclose that the information can be combined into a single message.
With regards to the Reply’s arguments on page 9-10, similar to the above with regards to page 8, the Reply argues a person having ordinary skill in the art would understand a singular message include a request that each station of the group of stations perform a time domain channel estimate of a frame received by each station of the group of stations based on at least Paragraph 120. Again, this argument does not overcome a USC112(a) written description rejection. That is, while that conceivably one skilled in the art could read para. 0120 and para 0121 and figure out how to combined all the disclosed interval, request for feedback and information into one message, this does not alleviate the fact that the Specification did not sufficiently disclose a single message embodiment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDRE TACDIRAN/Examiner, Art Unit 2415